Citation Nr: 1547051	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include panic disorder, obsessive-compulsive personality disorder, posttraumatic stress disorder, and anxiety.  


REPRESENTATION

Veteran is represented by: The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1976 to January 1982 and from November 1982 to June 1994.  The Veteran also served in the Reserve from September 1973 to May 1975 and from March 1982 to November 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 


FINDING OF FACT

The most probative evidence of record shows that the Veteran's panic disorder is causally related to service.  


CONCLUSION OF LAW

Panic disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a current psychiatric disorder, to include panic disorder, obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD) is related to his active military service.  He asserts that he completed stressful assignments and first experienced symptoms of a panic disorder, including chest pains, during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§  3.304(f), 4.125 (a) (2015).  For appeals certified to the Board after August 4, 2014, a diagnosis of PTSD must conform with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 38 C.F.R. §§ 3.304(f), 4.125(a). 

The evidence of record includes current diagnoses of panic disorder and OCD at the trait level.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In September 2010, the Veteran's VA primary care physician noted that the Veteran's symptoms, including hyperalertness, anxiety, and irritability, are consistent with PTSD.  However, the treatment provider did not indicate that the Veteran's symptoms met the full DSM-IV criteria.  Additionally, the November 2010 VA examiner evaluated the Veteran's PTSD under DSM-IV and found that he did not meet the full diagnostic criteria for PTSD.  As such, the Board finds the Veteran has established a current disability for purposes of service connection, but does not have a current diagnosis of PTSD that meets the DSM-IV diagnostic criteria. 

With respect to an in-service injury, event, or disease, the Veteran asserts that during service, he had several highly stressful assignments which resulted in anxiety, panic attacks, and chest pains.  In a November 2009 statement the Veteran stated that he engaged in classified and covert missions, including serving in combat in Desert Storm.  At the May 2011 hearing before a Decision Review Officer the Veteran testified that his tour in Alaska from 1986 to 1990 was a very stressful assignment in which he flew against Russian bombers carrying nuclear weapons.  The Veteran's spouse testified that beginning in 1986, the Veteran would become agitated over small things, was always stressed, and would randomly disappear.  The Veteran further reported, and the service treatment records confirm, that in April 1990 he presented with a three-day history of chest pain, after which the flight surgeon recommended a follow-up evaluation.  The Veteran testified that he was then placed on "No Flight Status," but did not seek a follow-up treatment because of the ridicule he received for being unable to fly.  The statements of the Veteran and his spouse are competent evidence as to factual matters of which they have first-hand knowledge and the presence of observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay witness testimony is competent evidence as to matters actually observed and within the realm of one's personal knowledge).  

The record shows that in October 2009, the RO requested the Veteran's personnel file for both periods of service in order to attempt to corroborate an in-service stressor or participation in combat operations.  A November 2009 response indicates that the Veteran's DD-214 and performance evaluations were mailed, but "standard source documents [were] not available."  The record does not conclusively show that the Veteran participated in combat with the enemy.  However, the Veteran's DD-214 for his second period of service, which is the only DD-214 of record, confirms that the Veteran served in support of Operation Desert Storm/Shield from August 1990 to June 1994, served in the Desert Shield/Storm area of responsibility, and received a Combat Readiness Medal.  Furthermore, service personnel records indicate that the Veteran participated in "important command, control, and surveillance missions in Iceland, the Middle East, and Alaska, under potentially hazardous conditions" and flew "overseas operational surveillance missions in the Western Pacific, under extremely sensitive conditions."  As the Veteran's description of the above-referenced in-service events are consistent with his circumstances of service and the medical evidence of record, the Board finds that there is competent, credible evidence of an in-service event or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

With respect to a nexus between the Veteran's active military service and his current disability, the evidence includes etiological opinions from the Veteran's treating VA physician and a VA examiner.  The Veteran underwent a VA examination in November 2010.  The Veteran reported experiencing panic attacks, irritability, heart racing, "feeling strange in the head," nausea, and dizziness.  The VA examiner concluded that the Veteran met the criteria for a diagnosis of panic disorder but could not connect the panic disorder to active military service.  Based on the Veteran's reports, the VA examiner found that the Veteran did have 50 hours of combat experience and described the mission, specifically that he flew over Iran and Iraq in airborne early warning and control aircrafts.  The VA examiner opined that the Veteran's panic disorder was not related to service because the Veteran received excellent performance ratings throughout his military service and found that the Veteran did not have any psychiatric symptoms during service.  

In June 2011, the VA examiner provided an addendum opinion.  The VA examiner reviewed the medical records and statements submitted by the Veteran and the Veteran's spouse.  The VA examiner opined that the panic disorder and obsessive traits were not caused by active duty.  He further opined that a panic disorder was not caused by or a result of the complaints of chest pain treated in service.  The VA examiner based the opinion on clinical experience acquired as a board certified psychiatrist and also on his experience as a flight surgeon.  The VA examiner noted that there was nothing in the service treatment records to document psychiatric symptoms such as panic disorder, OCD, or anxiety.  The VA examiner also pointed out that he could find no medical records in the period immediately after active duty to document that the Veteran had psychiatric treatment for a panic disorder, OCD, or anxiety.  

In September 2010, the Veteran's treating VA physician opined that it was "at least as likely as not" that the Veteran's panic disorder was connected to his active military service.  The Veteran's treating VA physician stated that the malady was attributable to the Veteran's many years of military service.  The medical opinion was based the opinion on the treating physician's own education, experience, and familiarity with panic disorder.  In particular, the treating VA physician noted that the Veteran was in a high stress environment directing employment of aircraft and weaponry, and spent over 200 days a year deployed to primarily overseas locations.  The treating VA physician also cited to a July 2010 VA Fact Sheet noting that the Veteran's symptoms of hyperalertness, anxiety, and irritability are associated with PTSD. 

In this case, the evidence includes conflicting medical opinions regarding the etiology of the Veteran's current panic disorder.  In weighing the evidence the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22,31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998). 

Upon review, the Board affords little probative value to the medical opinions provided by the VA examiner in November 2010 and June 2011.  The record indicates that the VA examiner reviewed the Veteran's military records and specifically noted the Veteran's combat missions and excellent performance ratings; however, the examiner's rationale was based entirely on the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Moreover, while the VA examiner summarized the Veteran's statements regarding the onset of his panic disorder, there is no indication in the rationale that the examiner actually considered the Veteran's statements.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate if the examiner ignores the veteran's statements of an in-service event or injury unless the Board expressly find that the injuries or event did not occur).

The Board affords significant probative value to the medical opinion provided by the Veteran's treating VA physician, as it takes into consideration the Veteran's statements regarding the stress level and number of hours associated with the Veteran's military occupational specialty to support the conclusion that the currently diagnosed panic disorder was related to the Veteran's  in-service experiences.  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran's current panic disorder is causally related to his active military service.  As such, service connection for a panic disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a panic disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


